Name: Council Regulation (EEC) No 319/85 of 6 February 1985 amending Regulation (EEC) No 2151/84 on the customs territory of the Community
 Type: Regulation
 Subject Matter: tariff policy;  European construction
 Date Published: nan

 No L 34/32 Official Journal of the European Communities 7. 2 . 85 COUNCIL REGULATION (EEC) No 319/85 of 6 February 1985 amending Regulation (EEC) No 2151/84 on the customs territory of the Community Whereas it follows that Council Regulation (EEC) No 2151 /84 of 23 July 1984 on the customs territory of the Community (3) should be amended in order to exclude Greenland from the said customs territory with effect from 1 February 1985, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the Treaty amending, with regard to Green ­ land, the Treaties establishing the European Commu ­ nities, signed in Brussels on 13 March 1984 enters into force on 1 February 1985 (2) ; Whereas the said Treaty provides that when Greenland ceases to belong to the Community it will be added to the list of overseas countries and territories appearing in Annex IV to the Treaty establishing the European Economic Community and that the rules governing the association of overseas countries and territories to the Community, such as are defined in Part Four of the latter Treaty, will apply to this territory, subject to specific provisions laid down for Greenland in the Protocol on the special arrangements applicable to that country and annexed to the Treaty amending, with regard to Greenland, the Treaties establishing the European Communities ; HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 1 ( 1 ) of Regulation (EEC) No 2151 /84 is hereby replaced by the following : '  the territory of the Kingdom of Denmark, except for the Faroe Islands and Greenland,'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from the date on which the Treaty amending, with regard to Greenland, the Treaties establishing the European Communities enters into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1985 . For the Council The President G. ANDREOTTI (') OJ No C 12, 14 . 1 . 1985 . 2) OJ No L 29 , 1 . 2 . 1985, p . 1 . (3) OJ No L 197, 27 . 7 . 1984, p. 1 .